Citation Nr: 1614564	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for lack of depth perception, glare, and photosensitivity, to include as secondary to macular degeneration, right eye, secondary to trauma, with retained foreign body, sclerotic cataract and defective vision (light perception only).

2.  Entitlement to service connection for a left eye condition (diminished visual acuity, cataract and epiretinal membrane) other than depth perception, glare and photosensitivity, previously diagnosed as abnormal visual fields, rule out optic nerve atrophy, to include as secondary to macular degeneration, right eye, secondary to trauma, with retained foreign body, sclerotic cataract and defective vision (light perception only).

3. Entitlement to total evaluation based on individual unemploytability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 2008 and December 2010, the Veteran was afforded hearings before a Decision Review Officer (DRO) and the Board, respectively.  Transcripts of the testimony offered at these hearings have been associated with the record.

In October 2013, the Board denied a claim for an increased rating for a right eye disability, and remanded the above-listed issues for further development.  The case has been returned to the Board for disposition.

As discussed below, the Board finds that the Veteran's limitation in depth perception, glare, and photosensitivity, are secondary to his service-connected right eye disability.  However, the Veteran has other left eye disabilities that are addressed in the remand section below.  As such, the Board finds that the issues are best characterized as shown on the cover page of this decision.

It is noted that the Veteran has raised a claim for TDIU.  See VA Form 21-8940 (October 2010).  TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  Because the Veteran raised the question of whether the Veteran is unemployable due to the disability for which an service-connection is, in part, granted in this decision, his claim for TDIU may be affected by that grant of benefits.  

In addition to a paper claims file, the Veteran also has an electronic claims file in Virtual VA and/or VBMS.  The Board has considered both in reaching this decision.

The issue(s) of entitlement to service connection of a left eye condition diagnosed as abnormal visual fields, rule out optic nerve atrophy, to include as secondary to macular degeneration, right eye, secondary to trauma, with retained foreign body, sclerotic cataract and defective vision (light perception only); and individual unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lack of depth perception, glare, and photosensitivity are casually related to his service-connected right eye disability.


CONCLUSION OF LAW

Lack of depth perception, glare, and photosensitivity are secondary to a service-connected disability, macular degeneration, right eye, secondary to trauma, with retained foreign body, sclerotic cataract and defective vision (light perception only) . 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Factual Background and Analysis

The Veteran contends that his difficulty with depth perception, glare, and photosensitivity are secondary to his service-connected right eye disability.  For the reasons discussed below, the Board agrees.

The Veteran does not contend, nor does the record show, that his problems had their onset during military service.  He specifically contends that his service-connected right eye disability caused or aggravated his photosensitivity, glare, and problems with depth perception.  The Veteran has been awarded service connection for his right eye disability. 

Of record are VA examinations dated in November 2010, March 2011, and November 2013 finding that the Veteran has issues with depth perception, glare, and photosensitivity since approximately 2006.  Specifically the November 2013 VA medical examiner stated that the Veteran's difficulty with depth perception, glare, and photosensitivity were the result of losing vision in the right eye, as well as the trauma to the right eye.  

The opinions are based upon review of the Veteran's medical history as well as physical examination of the Veteran (or review of physical examination reports), and all include a rationale for their opinions.  These opinions are all supported by the evidence of record.  As such, all reasonable doubt is found in the Veteran's favor and entitlement to service connection for lack of depth perception, glare, and photosensitivity is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for lack of depth perception, glare, and photosensitivity is granted.


REMAND

The Veteran seeks service connection for a left eye disability, claimed as secondary to service-connected right eye disability and TDIU.

The Veteran underwent VA eye examinations in March 2011, November 2013 and November 2015.  The Board notes that the November 2015 eye examination was performed in relation to a claim for an increase rating for a right eye disability.  The March 2011 examination revealed left eye diagnoses of refractive error secondary to left eye cataract and early epiretinal membrane formation deemed likely not contributing to mild decrease in vision.  The November 2013 examination similarly reflects diagnoses cataracts, maculopathy, and very mild epiretinal membrane.  The examiner opined that these disorders were normal age changes and were not associated to the trauma to the right eye while in service.  

Likewise, the examiner opined that the transient blur in the left eye reported by the Veteran was more than likely due to dry eye, and is not due to the trauma to the right eye.  

While the examiner opined as to whether or not the diagnosed left eye disorders were caused by the trauma to the right eye, the examiner did not address whether the service-connected right eye disability aggravated the diagnosed left eye disorders.  

Moreover, it is noted that a remand by the Board imposes up the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, in its October 2013 remand, the Board requested that the Veteran be afforded a VA examination, and that the examiner specifically provide a medical opinion as to whether it is as likely as not that the "left eye disability (dimished visual acuity, cataract, and epiretinal membrane) is due to disease or injury incurred in service, proximately due to, or aggravated by service-connected right eye disability."  (emphasis added).  Subsequent VA examinations have failed to provide an opinion with regard to the question of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Report of VA eye examination dated in November 2013 should be returned to the examiner for a complete rationale for the opinions reached.  The claims file must be available to and be reviewed by the examiner along with a copy of any pertinent medical records located in Virtual VA that are not in the claims files.

The examiner should accept the Veteran's history of symptoms and treatment as truthful unless otherwise indicated by the record.

The examiner should restate his/her medical opinion in terms of whether it is as likely as not that left eye disability (diminished visual acuity, cataract, and epiretinal membrane) is aggravated by the service-connected right eye disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the examiner is not available, another appropriate VA eye examiner should be instructed to provide the required information and, if appropriate, an opinion with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.
 
2. The RO or the AMC should conduct any other development necessary, and then adjudicate the claims for service connection for the left eye disability and TDIU.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


